Appeal by defendant from a judgment of the Supreme Court, Richmond County (Barlow, J.), rendered April 23, 1979, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
The defendant did not raise his objections to the adequacy of the plea allocutions in the court of first instance and thus failed as a matter of law, to preserve his claim for appellate review (see, People v Pellegrino, 60 NY2d 636; People v Willie, 101 AD2d 819). In any event, defendant’s contention, inter alia, that his belated assertion of a justification defense undermined the integrity of his conviction, is without merit. Upon hearing the defendant utter the words “self defense” the court asked defendant’s attorney if there was any viability to the defense and promptly offered the defendant an opportunity to withdraw his plea of guilty. After consulting with the defendant’s parents, both the defendant and his attorney told the court that the defendant did not wish to withdraw the guilty plea, and sentence was imposed. These facts do not warrant a reversal of the conviction in the interest of justice. Rather, the record before us demonstrates that the defendant’s plea was knowingly and voluntarily entered (People v Harris, 61 NY2d 9). Thompson, J. P., Bracken, Weinstein and Niehoff, JJ., concur.